.   .




                     E         ORNEY      GENERAL
                              OF   -XAS



                              February 9, 1962

        Honorable V. D. Housworth         Opinion No. w-1256
        Executive Secretary
        State Board of Barber Examiners   Re:    When a barber school
        Austin, Texas                            changes ownership but
                                                 the school remains in
                                                 the same location,
                                                 would this necessitate
                                                 the deposit of the
                                                 $200.00 original bar-
                                                 ber school fee upon
                                                 drawing up new con-
                                                 tracts and issuing
                                                 the new school license
        Dear Mr. Housworth:                      and related questions.

                  You have requested an opinion from this office upon
        the following questions:
                 "According to the provisions for licensing
            barber colleges, as provided In Section 9 of
            H.B. 829, when a barber school changes ownership,
            but the school remains In the same location,
            would this necessitate the deposit of the $200.00
            original barber school fee upon drawing up new
            contracts and issuing the new school license?"
                  "In the same light, if the ownership of a
             school remains the same, but the location of the
             school is changed, making It necessary for a new
             approval,.new contracts, and new license, would
             this necessitate the deposit of the $200.00
             original barber school fee?"
                  While Section g(i) of Article 73&a, Vernon's Penal
        Code, as amended by House Bill 829, Acts of the 57th Legis-
        lature, Regular Session, 1961, Chapter 287, page 601, merely
        provides in connection with the change of ownership of a
        barber school or college that:
                  "When a barber school or college changes
             ownership, the Board shall be notified of the
             transfer within ten (10) days from the date of
             such change.",
Honorable V. D. Housworth, page 2 (W-1256)
Section g(a) of Article 734 a, as amended by House Bill 829
provides that:
          "Any firm, corporation, partnership or
     person desiring to c.onductor operate a barber
     sc.h.001
            or college in this State shall first ob-
     tain a permit from the State Board of Barber
     Examiners after demonstrating that said school
     or college has first met the requirements of
     this Section. . . .II
          As Section 9(a) of Artic.le73&a makes the obtaining
of a permit from the State Board of Barber Examiners a pre-
requisite to a firm, corporation, partnership or person op-
erating or conducting a barber school or college, we are of
the opinion that upon a c,hangein ownership of a barber schocl
or college and regardless of whether the location of the bar-
ber college or school is changed, the new owner or owners of
the barber college or school must meet the requirement of
Section g(a) of Article 734a by obtaining a permit from the
State Board of Barber Examiners to c.onductand operate such
barber school or college. Such new owner or owners of the
barber school or college would in turn have to meet the var-
ious requirements of Section 9 of Article 734a which would
include the requirement contained in Section g(h)(7) of Ar-
ticle 734a of submitting an application fee to the State
Board of Barber Examiners in the amount of Two Hundred ($200.00)
Dollars.
          As to your q,uestionof whether a new application must
be made, including the Two Hundred ($200.00) Dollars appllca-
tion fee, when a barber college or sc,hoolchanges its location
but not i.ts ownership, we are of the opinion that it would not
be necessary to make application for another permit to operate
or conduct a barber college or school under these circumstances,
but it would be necessary, pursuant to Section g(j) of Article
73&a, as amended by House Bill 829, that:
         "Any school or college desiring to change
    the location of such school or college must first
    obtain approval by the Board by showing that the
    proposed location meets the requirements of this
    Sec,tion.
            "

                       SUMMARY
         A change In ownership of a barber school or
    college would necessitate the new owner or owners
    making application to the State Board of Barber
    Examiners for a permit to operate or conduct such
    barber school or college, and the Two Hundred
    ($200.00) Doll.arapplication fee must be submitted
    to the State Board of Barber Examiners in connec-
    tion I-herewith.
Honorable V. D. Housworth, page 3 (W-1256)

          A change In location of a barber school or
     college, without a change In ownership, would
     not necessitate the obtaining of an additional
     permit from the State Board of Barber Examiners,
     nor the submitting of the Two Hundred ($200.00)
     Dollar application fee.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas



                          By Pat Bailey
                             Assistant
PB:dhd

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chalrman
Joe Osborn
Robert T. Lewis
Grady Chandler
W. 0. Shultz
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.